If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


ROBERT J. ZABRISKIE,                                                   UNPUBLISHED
                                                                       June 30, 2022
               Plaintiff-Appellee,

v                                                                      No. 356570
                                                                       Kent Circuit Court
AMERICAN CIVIL LIBERTIES UNION OF                                      LC No. 20-008227-CZ
MICHIGAN, MIRIAM AUKERMAN, ELAINE
LEWIS, and ANTHONY GREENE,

               Defendants-Appellants.


Before: RONAYNE KRAUSE, P.J., and M. J. KELLY and YATES, JJ.

PER CURIAM.

        Defendants, the American Civil Liberties Union of Michigan (the ACLU); and Miriam
Aukerman, Elaine Lewis, and Anthony Greene, three lawyers who worked on behalf of the ACLU;
appeal by leave granted1 the trial court’s order partially granting summary disposition pursuant to
MCR 2.116(C)(8) (failure to state a claim) in favor of defendants as to three counts of defamation
alleged by plaintiff, Grand Rapids Police Detective Robert Zabriskie, but also denying summary
disposition as to a fourth count of defamation. We affirm.

                                  I. FACTUAL BACKGROUND

        This matter arises out of a text-message conversation between plaintiff and a friend. The
friend was, at the time, a juror deliberating on a criminal trial. The friend initiated the conversation
to complain about serving on jury duty and one particular other juror who the friend regarded as
problematic. Plaintiff was initially unaware that the friend was actually a seated juror. During the
conversation, plaintiff suggested that the friend could talk to the trial judge about the problem
juror, urged the friend to vote her conscience, and made a comment about the problem juror being
Black. The following day, plaintiff contacted the prosecutor involved in the case to report the


1
 Zabriskie v ACLU, unpublished order of the Court of Appeals, entered May 27, 2021, Docket
No. 356570.


                                                  -1-
conversation, following which he recounted the conversation on the record for that case; the court
in that matter declared a mistrial. Plaintiff was subjected to an internal investigation, which
concluded he had done nothing wrong. At some point, defendants obtained a copy of the transcript
of plaintiff’s recitation of the conversation. Defendants then sent an open letter and posted a press
release on their website, generally stating that plaintiff had committed severe improprieties and
calling for an investigation and some kind of sanctions. Defendants refused to retract the press
release or the gravamen of the letter, although they did post an update on their website and sent a
followup letter recognizing that an investigation had been conducted. Plaintiff sued for defamation
by implication, alleging that defendants had implied he was a racist, implied he committed jury
tampering, implied he abused his power as a police officer to exclude Black jurors from jury duty,
and had accused him of being a criminal. Defendants moved for summary disposition under MCR
2.116(C)(8), which the trial court denied as to the allegation that defendants implied plaintiff
abused his power as a police officer to exclude Black jurors from jury duty, but granted as to the
other counts. Plaintiff has not cross-appealed.

        This matter turns largely on the extent to which defendants’ letters and press release are
fair inferences from the transcript of the hearing at which plaintiff recounted the text message
conversation. It is not disputed that defendants had a complete copy of the transcript, but they did
not have a copy of the text messages themselves. At the hearing, following a discussion with the
trial court in chambers, plaintiff was placed under oath. Plaintiff explained that he and the juror
had been friends for approximately fifteen years and frequently joked with each other over text
messages, and they sometimes exchanged advice. He explained, “so, when I got this message, I
thought she was joking around. And so, I sent her one joking back. And then – and from there, I
realized she was actually on a jury and serious. And then, I gave her some pretty strict
instructions.” At the trial judge’s request, plaintiff then read the message exchange as follows:

                At 8:27 p.m.,[2] I received a – or this text thread started, and I received a
       text message that said “Jury duty is a nightmare.” In capitals. “Never again. That
       is all.”

              And I sent her back “this is not” – and “not is in capital letters – “a
       nightmare. It is your civic duty. We need good people to show up and say they
       don’t have a preconceived notions [sic] about guilt or innocence, and then, find the
       defendant guilty. Duh. LOL.” She says – and then, I said “Maybe you’ll get
       assigned to one of my cases, and then, they will bounce you off because we know
       each other.”

                And her next sentence is “I cannot tell details, but it is horrible. Fellow
       juror is disgruntled. Don’t know who to talk to. Like flipping out, crying, stomping
       feet, and obnoxious.”

              And I said “Disgruntled?” And my next sentence was “Tell the Judge.”
       And I said – the next thing I sent was “Seriously.” And then, she sent “We are not


2
  In his complaint, plaintiff alleged that he received the first text message at approximately 7:00
p.m.


                                                -2-
       allowed to talk.” And I said – the next direct sentence is “Tell the bailiff in a written
       note to tell the Judge.” And then, I asked “What Judge?” And she says “Benson.”
       And she says “Refused to ride the elevator with the rest of us.” And I sent “For
       sure, tell the bailiff with a written note to ask to speak to the Judge.” And she sends
       back “Okay. But doesn’t that mean we have to start over? We are at deliberations.”
       And then, I asked “Have they excused the alternate jurors yet? And she says “Yes.”
       And I said “Yeah, it would be a mistrial.” And she says “Ugh.”

               And then, I said, “Without telling me specifics, have you as a group started
       to discuss the case, like review evidence and vote?” And she said “Yes. Five
       minutes from wrapping up.” And I said, “What was the person’s problem? Was it
       a dispute about the case, or was it about the trauma of whatever was in the case, or
       was the person just a pain in the ass?” And that’s what I said. And she said
       “Literally stated “if y’all don’t agree with me, y’all will be back tomorrow.”

              And I said “What is her position? Is it like 11 to one against her?” And she
       said “Even though there is evidence, she, from the start,” was having guilty – not
       having – I’m sorry, “Even though there is evidence, she, from the start, was not
       having ‘guilty,’ due to not enough evidence. Blame the police and the detectives.”
       She says “distrust of the detectives not knowing their jobs. I am at a loss. We all
       are. Turned in her chair to face the wall, and refused.”

              I said “So let it be a hung jury. Tell the Judge. Same result either way. If
       you feel beyond a reasonable doubt that the person is guilty, then, either (a), just
       vote your conscience, and let the chips fall where they may, or (b), tell the Judge
       she made up her mind in advance and is a problem.”

               And she says “Whatever. I will see what tomorrow brings. Hopefully an
       apology is given.” And then – because her text messages were coming through at
       the same time we’re both typing, she says “Understood.” And I said, “Don’t hold
       your breath for a jackass not to act like a jackass.” And she said – I said “Just vote
       guilty, and stick to your convictions.” Because she had previously said that.

               “She is too intimidating to people. It was so ridiculous that people were
       changing their vote. Truly disappointing.” And I asked “Is she the jury foreperson
       or foreman?” And she says “No. That is who told them to lower their voice so
       others could speak via hand-raising, and openly stated ‘This is how I talk, and I will
       not lower my voice.’ Nobody is allowed to speak. Obnoxious.” And I said “Wow.”
       And she said “Went off.” “Off” is capitalized. And I asked “Is this a black lady?”
       And she says “Yes.” And I said, “Oh, okay.” And then “Crying, shows emotion,
       that’s not in the rules. Wow.” And I said[3] “Yeah, well, you have helped. Gave
       direction. And my grounds are emotions and intimidating fellow jurors. Thank



3
  Plaintiff apparently misspoke; in the actual text message exchange, it was his friend who said
this. Nevertheless, as noted, defendants had access only to the transcript.


                                                 -3-
        you.” And I sent her a thumbs up, and then, I went and took care of my kids. . . . I
        mean, put my kids to bed.

Plaintiff explained that he did not know the defendant in that case, nor did he know any of the facts
of the case. The trial court thanked plaintiff for bringing the matter to its attention, but it expressed
concern that a juror had received instructions from outside the courtroom.4

         A few days later, Kent County Prosecutor Chris Becker asked the Michigan State Police to
“open an investigation into the matter,” and he asked “the Attorney General to appoint a special
prosecutor to review [the] matter.” The Attorney General “appoint[ed] the Ottawa County
Prosecutor’s Office to handle the investigation and any charging decisions regarding possible jury
tampering.” On January 15, 2020, “the Ottawa County Prosecutor’s Office conclude[d] that no
charges [were] warranted.” In a memorandum, the Ottawa County Prosecutor opined that plaintiff
had not “intended to commit the offense of Jury Tampering or any other associated type of
offense,” listing numerous grounds for this conclusion. The Ottawa County Prosecutor concluded,
in part, that it was clear plaintiff did not initially believe the juror was serious and undertook proper
actions upon learning the juror was both serious and on a jury. In sum, the Ottawa County
Prosecutor concluded that any fault lay with the juror. Becker believed the matter concluded, and
he opined that he did “not know what else the Kent County Prosecutor’s Office could have done
in this matter.”

        It is not clear how or why defendants became aware of what occurred in the criminal matter.
However, it is undisputed that defendants obtained a complete copy of the transcript at which
plaintiff described the text message exchange. On July 16, 2020, the individual defendants, on
behalf of defendant ACLU of Michigan, emailed an open letter to Kerene Moore of the Michigan
Department of Civil Rights and Brandon Davis of the Office of Oversight and Public
Accountability, presenting a “Complaint Regarding Jury Tampering by Grand Rapids Police
Department Detective.” The letter stated:

                We are writing to you Ms. Moore, as the attorney leading the investigation
        into the Grand Rapids Police Department (GRPD), and to you Director Davis, as
        the Director of the Grand Rapids Office of Oversight and Public Accountability, to
        make you aware of a situation involving the GRPD that strikes at the heart of our
        criminal justice system. It is so significant that we are sure that you will agree with
        us that it warrants investigation to determine what happened, including whether
        appropriate discipline was imposed, and to assist in developing policies, procedures
        and officer training to make sure it never happens again.

                On or about December 4, 2019 a sitting juror in a criminal matter, during
        deliberations, contacted a Grand Rapids Police Detective, Robert James Zabriskie,
        and the two of them engaged in a text message conversation about another juror
        who did not want to vote guilty. The detective’s account of the conversation is


4
 Although not included in the transcript excerpt attached to the complaint, defendants attached a
complete copy of the transcript from the criminal proceeding to their brief on appeal, and the
complete copy reflects that the trial court did ultimately decide to declare a mistrial.


                                                  -4-
recorded in his testimony during a hearing held after the prosecutor brought the
exchange to the attention of the court. A transcript of the hearing is attached. Based
on the exchange, a mistrial was declared in the case. To our knowledge, the officer
has not been disciplined in any way.

        During the text exchange, Detective Zabriskie almost immediately made
comments that could influence the juror’s deliberations, texting that “we need good
people to show up and say they don’t have a preconceived notions about guilt or
innocence, and then, find the defendant guilty. Duh.” The juror recounts frustration
with the other juror who was unwilling to vote guilty. Detective Zabriskie appears
to provide legal advice and advocate to have the dissenting juror, who was
reportedly convincing other jurors to vote not guilty, expelled. Expulsion of a
dissenting juror could obviously steer the outcome of deliberations. When the juror
who was texting reported that other jurors were beginning to consider the dissenting
juror’s point of view, Detective Zabriskie told her to “just vote guilty and stick to
[her] convictions.” Detective Zabriskie, who has been with the GRPD for over 24
years and serves as an instructor, should have known right from the beginning that
it was inappropriate to communicate with a sitting juror. Yet he ignored that,
inquired about the status of deliberations, provided legal advice, and attempted to
sway the outcome.

        What also sticks out in the exchange is that Detective Zabriskie introduced
race into the conversation. In response to comments about the dissenting juror
being “obnoxious” and highly emotional, he asked: “is this a black lady?” The
introduction of race into the conversation by the detective shows a deeper prejudice
that is all too common in police forces and in the criminal justice system. Why
would this detective assume that a woman who is obnoxious or highly emotional is
Black? Why would this detective assume that only a Black juror could care about
the concerns that this woman had raised about the quality of the evidence?

        Additionally, immediately after learning that the dissenting juror was Black,
the detective changed tactics. He went from (a) telling the juror that he was
corresponding with that she had the option to either vote guilty and see what
happens or try to get the juror expelled, to (b) solely recommending that she seek
to have the dissenting Black juror expelled. Pushing for the expulsion of Black
jurors on the basis of their race is more than evidence of a willingness to take
racially discriminatory actions, even when they clearly violate the law. It is a
flagrant attempt to undermine defendants’ constitutional right to a jury of their
peers and threatens the entire criminal justice system. That a GRPD detective
would show such little regard for the laws that he is sworn to uphold is extremely
troubling. The fact that a GRPD detective would violate such important laws in
service of racial discrimination is completely unacceptable.

        We are also deeply concerned that there was no investigation by the
prosecutor’s office. If this communication had been with anyone other than a
detective, there would have been an investigation by the prosecutor's office and
probably jury tampering charges for the individual that engaged in the


                                         -5-
       communication. We would therefore ask that your investigation include inquiry
       into the failure of the prosecutor’s office to take any action here.

              We would ask that both of your offices open investigations into this matter
       and, based on those investigations, recommend further actions including
       appropriate discipline for the detective and necessary policy and procedure
       changes, as well as training, at the GRPD to prevent any further such instances.

Contemporaneously, defendant the ACLU of Michigan issued a public press release:

               Today the American Civil Liberties Union of Michigan (ACLU) is calling
       for an investigation into an apparent jury tampering incident involving a Grand
       Rapids Police Department (GRPD) detective and a sitting juror who texted each
       other during deliberations in a criminal trial, according to the detective’s court
       testimony. The ACLU sent a letter, with the corresponding testimony transcript, to
       the Grand Rapids Office of Oversight and Public Accountability and the Michigan
       Department of Civil Rights urging an investigation to determine whether
       appropriate discipline if any was imposed and to develop policy and officer training
       to ensure similar incidents do not happen again.

               This incident occurred on Dec. 4, 2019 after a jury had begun deliberations
       in a criminal case in the 17th Circuit Court. GRPD Detective Robert James
       Zabriskie and a sitting juror texted about another juror who apparently did not want
       to vote guilty during deliberations. According to court testimony, Det. Zabriskie
       texted the juror that “we need good people to show up and say they don’t have a
       preconceived notions about guilt or innocence, and then, find the defendant guilty.
       Duh.”

              “It is a serious threat to our legal system for an active member of law
       enforcement to directly communicate with a sitting juror about a case, let alone
       during deliberations,” said Elaine Lewis, ACLU of Michigan attorney. “There is
       no excuse for this abuse of power and lack of respect for the sworn oath of a juror
       whose duties and deliberation are sacrosanct.”

              The trial impacted by this incident involved an accusation of drug
       possession with intent to distribute. According to the defense attorney the case is
       expected to be retried. The jury was majority white with one Black juror.

               The court testimony shows that Det. Zabriskie also introduced race into the
       texting exchange. When the sitting juror commented about the dissenting juror
       being “obnoxious” and emotional, Det. Zabriskie texted, “is this a black lady?”
       Upon learning the dissenting juror was Black, he went further to advocate that the
       dissenting juror be expelled.

               “A police detective pushing for the expulsion of a Black juror on the basis
       of their race is discrimination, it’s dangerous, and it’s wrong,” said Anthony
       Greene, an ACLU of Michigan cooperating attorney who co-authored the letter.



                                               -6-
       “A police detective texting a sitting juror is a threat to the criminal legal system as
       a whole.”

               Det. Zabriskie has been with the GRPD for more than 24 years and also
       serves as an instructor. The ACLU asks both the Michigan Department of Civil
       Rights and the Grand Rapids Office of Oversight and Public Accountability to
       review this incident and recommend further actions, including whether any
       discipline that was imposed on the detective was appropriate and what policy and
       procedure changes, as well as training for the GRPD, are necessary to prevent
       similar incidents from happening again.

        On July 20, 2020, Becker wrote a letter to non-party Dave Noble, the executive director of
defendant ACLU of Michigan, pointing out that defendants were factually incorrect to state that
no investigation had been conducted and complaining that “nobody from the ACLU ever bothered
to ask anyone in [his] office what happened.” Becker recounted the timeline set forth above, and
then stated:

               I do not know what else the Kent County Prosecutor’s Office could have
       done in this matter. I believe I followed every tenant [sic] of the Rules of
       Professional Conduct, the law, and common sense. I would have been happy to
       share this timeline prior to the ACLU letter being sent out, but I was never given
       the opportunity. I heard nothing about the ACLU’s desire to call for an
       investigation—an investigation that had already been conducted—until July 15th,
       the day before the letter was disseminated. Ms. Aukerman called me late that
       afternoon and left me a message. I responded with a voicemail asking for
       clarification. Later that evening she left another message notifying me for
       “transparency” sake that my office would be “mentioned” in a letter that was going
       out the next day. At no time that day, or any day, did she or anyone with the ACLU
       inquire as to the facts of the case or whether an investigation was conducted.

               So, the next day I was quite surprised to read the paragraph from the letter
       quoted above. One would expect that “transparency” means disclosing that your
       organization is calling for an investigation into my office before notifying MDCR,
       the City of Grand Rapids, and the media. Saying my office would be “mentioned”
       is not quite the same thing. She also did not even send me the letter directly,
       although she had my email. I had to read the letter on the link provided by WOOD
       TV 8. I then read on MLive that Ms. Lewis, who signed the letter, admitted they
       were “not aware” that an independent investigation had been conducted months
       ago.

               This appears to have been either a complete failure to conduct a basic
       inquiry into the facts, or a reckless disregard for the truth. As a result, I hope you
       agree that this warrants an internal investigation. As an attorney, Ms. Aukerman
       should be aware that the Michigan Rules of Professional Conduct, specifically Rule
       8.2(a), states: “A lawyer shall not make a statement that the lawyer knows to be
       false or with reckless disregard as to its truth or falsity concerning the qualifications



                                                 -7-
or integrity of a judge, adjudicative officer, or public legal office..” [sic] In the
comment section under that rule it further states;

       Assessments by lawyers are relied on in evaluating the professional
       or personal fitness of persons being considered for election or
       appointment to public legal offices, such as attorney general,
       prosecuting attorney and public defender. Expressing honest and
       candid opinions on such matters contributes to improving the
       administration of justice. Conversely false statements (emphasis
       added) can unfairly undermine public confidence in the
       administration of justice.

        The false statements regarding my office have “unfairly undermined public
confidence in the administration of justice.” There were Facebook posts
referencing this letter and my “inaction.” A community leader emailed me that
morning questioning how this occurred and the status of the investigation. The
story was picked up by media statewide. My office is now subject to being
investigated by The Michigan Department of Civil Rights based on uninformed and
false allegations. In addition, this letter publicly cast doubt on the integrity and
honesty of my office and can only have a negative impact on the community’s view
of my ability to fairly execute my duties as Kent County Prosecuting Attorney.

        All this could have been avoided by a simple investigation into what
happened. There was no FOIA request to my office, no email communications or
phone calls to me or anyone in my office asking questions about this matter. I was
informed via email later on the 15th, [sic] after the letter was released, that,
“members of our legal committee reached out to individual prosecutors, local
defense attorneys and defense counsel in this case to try to find out more
information, but were never told that the matter had been referred for
investigation.” This office was not called, what office was? How many defense
lawyers, and which ones? I would hope more would be required than simply asking
a few friends in the bar association, before launching such a serious allegation to a
state agency, local city government, and the public at large that I am tasked to
represent.

         I have always made it paramount for those in this office to follow our legal
and ethical responsibilities. No office is perfect, and mistakes will be made, but
what occurred here seems very different. A surprise letter calling for an
investigation with flashy but false allegations looks to be more an effort to stoke
the fires of bitterness and resentment rather than working to ensure the civil liberties
of all the people in Kent County. It is now July 20, the letter with these false
allegations remains on your website, without correction, even after your
organization learned that they are completely false.

        1 would hope you would take appropriate action to correct this error, and
find out how it happened in the first place. In a time of divisiveness such as we are
currently in, launching a false attack is not just unwelcome, it is not helpful. There


                                          -8-
       are enough real issues for all of us to deal with in the criminal justice system, instead
       of having people inventing them.

        On the same date, counsel for plaintiff sent defendants a letter advising them that their July
16, 2020, open letter and press release misrepresented the nature of the text messages as recounted
in the transcript. Defendants wrote another letter to Moore and Davis to “correct the record”
regarding whether an internal investigation had taken place, but reiterating their demand for further
review, reiterating their concern about the substance of the text messages, and complaining that
instead of condemning plaintiff, “responsible law enforcement officials . . . tried to blame the
ACLU for not knowing about an investigation that apparently never saw the light of day.” Further,

               We are glad to learn, and to share with you, that the matter was referred for
       a criminal investigation by the Kent County Prosecutor’s Office and that apparently
       there was also some internal investigation within the Grand Rapids Police
       Department that resulted in some form of discipline. However, we remain deeply
       troubled that an experienced detective responsible for training other officers was
       texting with a sitting juror, discussed the need for her to vote guilty, and—after
       hearing that another juror was allegedly emotional and obnoxious—asked whether
       the other juror was Black.

                                                * * *

                We recognize that neither of your offices are responsible for criminal
       charges, and that apparently the Ottawa County Prosecutor to whom the matter was
       referred concluded that criminal charges are not warranted. That does not change
       what we asked for, which is that both of your offices look into this matter, including
       whether appropriate discipline was imposed, and recommend further actions,
       including necessary policy and procedure changes, as well as training, at the GRPD
       to prevent any further such instances. For the Office of Oversight and Public
       Accountability, this should include a review of whatever internal affairs
       investigation was done. For the Michigan Department of Civil Rights, this review
       should include consideration of the racial comments made by the detective when
       texting with the juror as part of the MDCR’s investigation into alleged systemic
       civil rights abuses by the GRPD.

It appears that defendants contemporaneously posted an “update” on their website stating that “The
ACLU sent an updated letter to the Michigan Department of Civil Rights and the Office of
Oversight and Public Accountability upon learning that the Kent County Prosecutor had referred
this incident to the Ottawa County Prosecutor, and that there was some form of internal
investigation by the GRPD.” Defendants did not, however, issue any other retraction as requested
by plaintiff.

       Plaintiff then commenced this litigation, asserting four claims: “Defamation: Libel, and
Slander per se by Implication” based on the implication that plaintiff is a racist (Count I);
“Defamation: Libel, and Slander per se by Implication” based on the implication that plaintiff
committed jury tampering (Count II); “Defamation: Libel, and Slander per se by Implication”
based on the implication that plaintiff “abuses his power as a police office [sic] to keep Black


                                                 -9-
jurors from serving jury duty” (Count III); and “Defamation, Libel, and Slander per se directly and
by Implication” based on the accusation that plaintiff is a criminal (Count IV). In lieu of an answer,
defendants moved for summary disposition under MCR 2.116(C)(8) (failure to state a claim). The
trial court, following a hearing, granted summary disposition in favor of defendants as to Counts
I, II, and IV. The trial court denied summary disposition as to Count III, reasoning, in relevant
part:

              Defendants assert they are entitled to summary disposition on Count III of
       the Complaint pursuant to MCR 2.116(C)(8) because of Plaintiff’s failure to state
       a claim upon which relief can be granted. For the reasons explained below, the
       Court respectfully disagrees.

               For a libel and/or slander action, Plaintiff has the burden of proving the
       defendant made a statement of fact about the plaintiff to a third person and the
       statement was false in some material respect, had a tendency to harm the plaintiff’s
       reputation, and caused the plaintiff to suffer some damage.

               Count III alleges Defendants made libelous and/or slanderous statements
       per se, which implied Plaintiff abuses his power to keep Black jurors from serving.
       At least one fact alleged in the Defendants’ press release appears to be false and
       implies Plaintiff’s attempt to have the Black juror serving with his friend removed.

               Defendants made a clear statement of fact in a published press release that
       Zabriskie advocated for a juror to be expelled, specifically after learning she was
       Black. Zabriskie argues this statement is both false and that it has tarnished his
       reputation. He also claims Defendants clearly had evidence that refutes this
       statement at the time they made it.

              Furthermore, if Zabriskie was a public official at the time of the publication,
       he must prove that Defendants knew the statement was false and acted with reckless
       disregard or; if he was not, they were negligent in making the libelous statement(s).

                                               * * *

               Count III of Plaintiff’s Complaint states a claim upon which relief can be
       granted. Whether statements referred to in this Count constitute libel and were
       written with actual malice, reckless disregard, or negligence are questions for the
       jury.

This Court granted defendants’ application for leave to appeal the denial of their motion for
summary disposition as to Count III.

                                  II. STANDARD OF REVIEW

       A grant or denial of summary disposition is reviewed de novo on the basis of the entire
record to determine if the moving party is entitled to judgment as a matter of law. Maiden v
Rozwood, 461 Mich 109, 118; 597 NW2d 817 (1999). A motion brought under MCR 2.116(C)(8)
should be granted only where the complaint is so legally deficient that recovery would be


                                                -10-
impossible even if all well-pleaded facts were true and construed in the light most favorable to the
non-moving party. Id. at 119. Only the pleadings may be considered when deciding a motion
under MCR 2.116(C)(8). Id. at 119-120. Although factual allegations must be taken as true,
“conclusory statements that are unsupported by allegations of fact on which they may be based
will not suffice to state a cause of action.” State ex rel Gurganus v CVS Caremark Corp, 496 Mich
45, 63; 852 NW2d 103 (2014). Any documents attached to the complaint are considered part of
the pleadings. El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 163; 934 NW2d 665 (2019).
In general, a plaintiff need not be able to immediately prove their case to survive a motion for
summary disposition. See Durant v Stahlin, 375 Mich 628, 645-647; 135 NW2d 392 (1965)
(SOURIS, J.). The interpretation and application of statutes, rules, and legal doctrines is reviewed
de novo. Estes v Titus, 481 Mich 573, 578-579; 751 NW2d 493 (2008). This Court looks to the
substance of pleadings rather than the formal names or labels given by the parties. Hartford v
Holmes, 3 Mich 460, 463 (1855); Norris v Lincoln Park Police Officers, 292 Mich App 574, 582;
808 NW2d 578 (2011).

                                   III. PRINCIPLES OF LAW

        In plaintiff’s complaint, Count III alleges that “[d]efendants’ published statements imply
that [plaintiff] abuses his power as a police office [sic] to keep Black jurors from serving jury
duty.” Count III therefore unambiguously sets forth a claim for defamation by implication. This
Court has recently summarized the law regarding claims for defamation by implication:

              The law of defamation arises—as a matter of state common law—from the
       world of tort. It seeks to protect against injury to reputation caused by the
       publication of falsehoods:

               A communication is defamatory if it tends so to harm the reputation
               of another as to lower him in the estimation of the community or to
               deter third persons from associating or dealing with him. [3
               Restatement Torts, 2d, §559 at 156.]

       Thus, “[a] communication is defamatory if it tends to lower an individual’s
       reputation in the community or deters third persons from associating or dealing with
       that individual.” Ireland v Edwards, 230 Mich App 607, 614; 584 NW2d 632
       (1998). “However, not all defamatory statements are actionable.” Id. Generally,
       “[i]f a statement cannot be reasonably interpreted as stating actual facts about the
       plaintiff, it is protected by the First Amendment.” Id. See also Milkovich v Lorain
       Journal Co, 497 US 1, 20; 110 S Ct 2695; 111 L Ed 2d 1 (1990). “Thus, at least
       some expressions of opinion are protected.” Ireland, 230 Mich App at 614, citing
       Milkovich, 497 US at 18–20. Otherwise, a plaintiff can establish a defamation
       claim by showing:

               (1) a false and defamatory statement concerning the plaintiff, (2) an
               unprivileged communication to a third party, (3) fault amounting at
               least to negligence on the part of the publisher, and (4) either
               actionability of the statement irrespective of special harm
               (defamation per se) or the existence of special harm caused by


                                               -11-
               publication. [Smith v Anonymous Joint Enterprise, 487 Mich 102,
               113; 793 NW2d 533 (2010) (quotation marks and citation omitted).]

                                               * * *

               A subset of the tort of defamation is known as “defamation by implication.”
       “[A] cause of action for defamation by implication exists in Michigan, but only if
       the plaintiff proves that the defamatory implications are materially false.” Hawkins
       v Mercy Health Services, Inc, 230 Mich App 315, 330; 583 NW2d 725 (1998). See
       also Locricchio v Evening News Ass’n, 438 Mich 84, 122; 476 NW2d 112 (1991);
       American Transmission, Inc v Channel 7 of Detroit, Inc, 239 Mich App 695, 702;
       609 NW2d 607 (2000). “[S]uch a cause of action might succeed even without a
       direct showing of any actual literally false statements.” Hawkins, 230 Mich App at
       330. Liability for defamation by implication may be imposed based not on what is
       affirmatively stated, but on what is implied when a defendant “juxtaposes a series
       of facts so as to imply a defamatory connection between them, or creates a
       defamatory implication by omitting facts [such that] he may be held responsible for
       the defamatory implication.” Prosser & Keeton, Torts (5th ed), § 116, p 117. “A
       defamation by implication stems not from what is literally stated, but from what is
       implied.” White v Fraternal Order of Police, 909 F2d 512, 518 (DC Cir, 1990).

                                               * * *

               “[A] court may decide as a matter of law whether a statement is actually
       capable of defamatory meaning.” Ireland, 230 Mich App at 619 (citation omitted).
       “Where no such meaning is possible, summary disposition is appropriate.” Id. “A
       communication is defamatory if, considering all the circumstances, it tends so to
       harm the reputation of another as to lower him in the estimation of the community
       or to deter third persons from associating or dealing with him.” Id. [Reighard v
       ESPN, Inc, ___ Mich App ___, ___; ___ NW2d ___ (May 12, 2022), Docket No.
       355053, slip op at pp 5-8.]

Furthermore, the parties correctly agree that, because plaintiff is a police officer, he is a “public
official” for defamation purposes. Tomkiewicz v Detroit News, Inc, 246 Mich App 662, 672-673;
635 NW2d 36 (2001). Therefore, plaintiff “must also establish by clear and convincing evidence
that [defendants] made the allegedly defamatory implication with actual malice.” Reighard, ___
Mich App at ___, slip op at p 11. In a defamation-by-implication context:

       just as “actual malice” means either knowledge or recklessness with regard to
       falsity, so too, “intended” in this context means either knowledge or recklessness
       with regard to the implication. See, e.g., Saenz v Playboy Enterprises, Inc, 841 F2d
       1309, 1318 (CA 7, 1988) (stating that the plaintiff must show that “the defendants
       either intended or were reckless with regard to the potential falsity of defamatory
       inferences which might be drawn from the article”) (emphasis added). That is,
       “[n]ot only must the plaintiff establish that the statement is susceptible of a
       defamatory meaning which the defendants knew to be false or which the defendants
       published with reckless disregard for its potential falsity, but also that the


                                                -12-
        defendants intended to imply or were reckless toward the implications.[”] Id.
        (emphasis added; footnote omitted). Stated another way, “the communicative-
        intent element of actual malice in defamation-by-implication cases can be satisfied
        by reckless disregard for the defamatory meaning of a statement.” Kendall v Daily
        News Pub Co, 716 F 3d 82, 91 (CA 3, 2013). See also White, 909 F2d at 519 (“It
        is no defense that the defendant did not actually intend to convey the defamatory
        meaning, so long as the defamatory interpretation is a reasonable one.”).
        [Reighard, ___ Mich App at ___, slip op at p 12 (emphasis in original from
        Reighard).]

Actual malice cannot be established solely because the speaker failed to investigate whether a
communication was true before publishing it, but may be established on the basis of a deliberate
decision to avoid learning the truth or a sufficiently egregious failure to engage in professional due
diligence. Reighard, ___ Mich App at ___, slip op at p 14.

                                           IV. ANALYSIS

        Accusing anyone, particularly a public official, of actively trying to harm other people’s
rights on the basis of race would tend to “harm the reputation of another as to lower him in the
estimation of the community or to deter third persons from associating or dealing with him.”
Reighard, ___ Mich App at ___, slip op at p 5 (quotation omitted). Indeed, defendants never
seriously argue otherwise. Furthermore, defendants make very little effort to directly dispute
whether they leveled such an allegation at plaintiff, nor would such an argument be plausible.
Although defendants argue that plaintiff never explicitly identified specific defamatory statements,
defendants fail to recognize that the courts read complaints as a whole to determine whether they
contain, somewhere within, all of the substance necessary to advise the opposing party of the
claims presented. Meyer v State Line Super Mart, Inc, 1 Mich App 562, 567-569; 137 NW2d 299
(1965); Mich Head & Spine Inst, PC v Mich Assigned Claims Plan, 331 Mich App 262, 275-276;
951 NW2d 731 (2019); see also Pastorino v City of Detroit, 182 Mich 5, 8-9; 148 NW 231 (1914).
Throughout his complaint, and in the attachments to the complaint, which must be taken as part of
the pleadings, plaintiff set forth numerous allegedly defamatory statements.

        In the July 16, 2020, letter,5 defendants stated that plaintiff and the juror “engaged in a text
message conversation about another juror who did not want to vote guilty.” Although technically
true, the transcript makes it absolutely clear that the juror, not plaintiff, initiated the conversation.
This is a fact that profoundly changes the light in which the conversation should be viewed, and a
fact that defendants carefully never recounted. Defendants stated that plaintiff “almost
immediately made comments that could influence the juror’s deliberations, texting that ‘we need
good people to show up and say they don’t have a preconceived notions about guilt or innocence,
and then, find the defendant guilty. Duh.’ ” Again, this is technically true, but also again, the



5
  Because the substance of the press release differs little from the letter, and expressly claims that
plaintiff advocated for the removal of a juror on the basis of her race, we will not discuss the press
release separately.



                                                  -13-
transcript makes it absolutely clear that this was intended as a joke6 and that plaintiff was not yet
aware that the juror was, in fact, actually seated on a deliberating jury. Once more, this is a fact
that profoundly changes the light in which the conversation should be viewed, and a fact that
defendants carefully never recounted. Defendants stated that plaintiff “should have known right
from the beginning that it was inappropriate to communicate with a sitting juror.” Although
plaintiff did eventually realize he was communicating with a sitting juror, plaintiff did not know
he was communicating with a sitting juror at “the beginning.” Furthermore, as plaintiff points out,
he received the initial text message somewhere between 7:00 p.m. and 8:27 p.m., well after
ordinary business hours, which would imply that the friend was not at court at the time.

         Defendants stated that plaintiff provided legal advice to the juror, advocated to have the
problem juror expelled, and attempted to sway the outcome of the proceedings. It is arguable
whether plaintiff provided “legal” advice, because plaintiff did opine that a hung jury could result
in a mistrial and suggested that the juror contact the judge. However, we doubt that a lawyer,
which the individual defendants are, would really regard plaintiff’s statements as “legal advice,”
i.e., the unauthorized practice of law, rather than merely acting as a friend. See Ewers v White’s
Est, 114 Mich 266, 270; 72 NW2d 184 (1897). Nevertheless, contending that plaintiff rendered
some kind of “legal advice” is at least minimally plausible, purely because no specific definition
of “legal advice” seems to exist.7 In contrast, nothing in the text message discussion, as set forth
in the transcript, can plausibly be construed as advocating to have the juror expelled; rather,
plaintiff only suggested that the juror send a message to the judge explaining the situation.
Similarly, nothing can plausibly be construed as attempting to sway the outcome; rather, plaintiff
only suggested that the juror vote her conscience—“if you feel beyond a reasonable doubt that the
person is guilty” (emphasis added).

          Defendants further stated in the July 16, 2020, letter:




6
    Albeit in quite poor taste.
7
  We have found no definition of “legal advice” in published case law. Black’s Law Dictionary
(11th ed) defines it as synonymous with “advice of counsel,” which, in turn, is unhelpfully defined
as “the guidance given by lawyers to their clients.” The term is not defined in Merriam-Webster’s
Collegiate Dictionary (11th ed). A review of numerous cases suggests that no definition has ever
been deemed necessary. The Michigan State Bar’s discussion of unauthorized practice of law,
< https://www.michbar.org/file/professional/pdfs/uplfacts.pdf >, generally seems to indicate that
“legal advice” is tailored to a particular individual’s legal situation and entails the interpretation or
application of laws or legal theories relevant to the implications and consequences of that
individual’s conduct. In a footnote annotation added to the syllabus of Alderman v People, 4 Mich
414 (1857), which is not precedential but is somewhat suggestive in the absence of other authority,
the annotator stated: “[w]here an attorney is consulted merely as a friend, and where neither he,
nor the person consulting him, supposes the relation of attorney and client to exist between them,
the communications are not entitled to the privilege of secrecy extended to communications
professionally made [citations to out-of-state cases omitted].” These sources, although not
binding, suggest that plaintiff’s advice to his friend should not be considered “legal advice.”


                                                  -14-
       Additionally, immediately after learning that the dissenting juror was Black, the
       detective changed tactics. He went from (a) telling the juror that he was
       corresponding with that she had the option to either vote guilty and see what
       happens or try to get the juror expelled, to (b) solely recommending that she seek
       to have the dissenting Black juror expelled.

That is not a fair characterization of what occurred. According to the transcript:

               And I asked “Is this a black lady?” And she says “Yes.” And I said, “Oh,
       okay.” And then “Crying, shows emotion, that’s not in the rules. Wow.” And I
       said “Yeah, well, you have helped. Gave direction. And my grounds are emotions
       and intimidating fellow jurors. Thank you.” And I sent her a thumbs up, and then,
       I went and took care of my kids.

Defendants correctly observe that there is an error in the transcript: it was actually the friend who
said the final lines, not plaintiff—however, defendants had only the transcript with which to work.
Nevertheless, given the context of the conversation and the fact that it was the friend who sought
plaintiff’s advice, it seems somewhat nonsensical for plaintiff to have spoken the final line. This
should have induced at least a small amount of uncertainty on defendants’ part. In any event, we
are at a loss to understand how defendants construe this exchange as advocating to have the
problem juror expelled. Finally, the transcript explicitly reflects that plaintiff had contacted the
prosecutor of his own accord, which is another significant detail that profoundly affects the light
in which plaintiff’s conduct must be viewed, and again a detail that defendants failed to mention.

       In short, defendants made a number of statements with some obviously cherry-picked
accuracy but also a significant amount of blatant mischaracterization, the practical effect of which
was to assert—directly or by implication—that plaintiff abused his role as a police detective to
procure the expulsion of a juror from a sitting jury on the basis of the juror’s race. Furthermore,
defendants’ references to seeking to prevent similar incidents from occurring again strongly imply
an ongoing pattern of misfeasance. Plaintiff has clearly articulated a claim that defendants
communicated a harmful, defamatory falsehood about him.

        Nevertheless, as the parties agree, plaintiff must also make out a showing of actual malice.
As discussed, actual malice entails the speaker actually knowing that the statement or implication
was false, or the speaker recklessly disregarded whether the statement or implication was false.
Defendants accurately point out that nowhere in his complaint has plaintiff alleged that they were
in possession of the actual text message exchange. However, plaintiff did allege—and defendants
admit—that defendants did have possession of the entire transcript and were capable of reading it.
As discussed above, some of the statements set forth by defendants are simply not plausible
interpretations of the transcript read as a whole, and it is difficult to imagine how defendants could
have carefully cherry-picked their facts other than for the purpose of forcing them to fit a narrative
in which plaintiff was a villain instead of fairly setting forth what actually happened. Furthermore,
although merely failing to conduct an investigation is not actual malice standing alone, Becker’s
letter makes it clear that defendants made no effort to investigate and, indeed, the individual
defendants may have violated MRPC 8.2(a), reflecting a total absence of concern for the truth or
for conducting any diligence whatsoever. Defendants generally contend that their interpretation



                                                -15-
of the transcript was reasonable. We do not agree, except as to the contention that plaintiff gave
the juror “legal advice.”

        Defendants also argue that plaintiff failed to articulate a claim of defamation per se, so he
was required to allege “special harm” but failed to do so. Plaintiff entitled Count III “Defamation:
Libel, and Slander per se by Implication,” which is somewhat nonsensical. However, as noted,
the courts determine the nature of a claim by examining their substance rather than their label.
Hartford, 3 Mich at 463; Norris, 292 Mich App at 582. The substance of Count III seems to allege
defamation by implication. Nevertheless, defendants have a valid point that unless an allegedly
defamatory statement constitutes defamation per se, a plaintiff must also establish “the existence
of special harm caused by the publication.” Kevorkian v American Medical Ass’n, 237 Mich App
1, 8-9; 602 NW2d 233 (1999). Plaintiff alleged that he had “suffered both personally and
professionally,” now fearing harms ranging from assassination to denials of promotion at work.
We will presume for the sake of argument that plaintiff’s allegation of harm does not adequately
state “special harm” for purposes of defamation. Therefore, whether by implication or not,
plaintiff would need to set forth a claim substantively amounting to defamation per se.

        “Accusations of criminal activity are considered ‘defamation per se’ under the law and so
do not require proof of damage to the plaintiff's reputation.” Ghanam v Does, 303 Mich App 522,
545; 845 NW2d 128 (2014). “However, not all statements that can be read as accusations of a
crime or misconduct should be considered assertions of fact,” and an epithet that would reasonably
be understood “as merely ‘rhetorical hyperbole’ meant to express strong disapproval rather than
an accusation of criminal activity or actual misconduct” is not defamatory. Id. at 545-546. Here,
defendants’ letter and press release appear to accuse plaintiff of misusing his power as a police
officer to improperly influence a jury and improperly attempt to deprive a juror of their rights on
the basis of race. Defendants’ letter and press release describe specific, concrete acts of
misconduct going well beyond mere hyperbole. Furthermore, misconduct in office is a felony
applicable to police officers. People v Milton, 257 Mich App 467, 470-472; 668 NW2d 387
(2003). “To convict on the charge of misconduct in office, the prosecutor must prove that the
defendant (1) is a public officer, (2) the misconduct occurred in the exercise of the duties of the
office or under the color of the office, and (3) is corrupt behavior.” Id. at 471. There is no dispute
that plaintiff is a public officer, and a plain reading of defendants’ letter and press release shows
that defendants believed plaintiff’s conduct to be both corrupt and committed under the color of
his office. In other words, the only fair reading of defendants’ published statements is that
defendants did, in fact, accuse plaintiff of felonious criminal activity.

        Therefore, even if that plaintiff failed to allege “special harm,” plaintiff nevertheless
adequately alleged—and the pleadings adequately support—a claim of defamation per se.
Furthermore, plaintiff adequately specified the allegedly defamatory statements made by
defendants. Defendants’ letter and press release, which are part of the pleadings, clearly imply
that defendant, in his role as a police officer, attempted to have a juror removed from a sitting jury
on the basis of the juror’s race and possibly that defendant was in the regular practice of doing so.
This is a defamatory falsehood and based on a blatant misreading of the transcript that defendants
had available. The total lack of diligence on defendants’ part and the unreasonableness of
defendants’ “interpretation” of the transcript demonstrate actual malice. The trial court properly
did not dismiss Count III of the complaint.



                                                -16-
         However, we caution that the portion of the trial court’s order stating that “whether
statements referred to in this Court constitute libel and were written with actual malice, reckless
disregard, or negligence are questions for the jury” was premature. The motion was brought in
lieu of an answer, and it was made (and denied in relevant part) pursuant only to MCR 2.116(C)(8).
Plaintiff adequately articulated a claim. However, that does not necessarily mean there is a
question of fact for the jury. Rather, it means defendants must file an answer. Of course, “[t]he
inquiry into whether evidence in a defamation case is sufficient to support a finding of actual
malice presents a question of law.” Smith 487 Mich at 111. Nevertheless, that inquiry requires
consideration of the entire factual record. Id. at 111-112. The parties must be afforded their
rightful opportunity to develop such a record, and, in due course, may potentially move for
summary disposition under another subrule, such as MCR 2.116(C)(10). At this stage of the
proceedings, it is impossible to know whether there is a question of fact for the jury, but only
whether plaintiff has articulated a claim to which defendants must respond.

       Affirmed.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Michael J. Kelly
                                                            /s/ Christopher P. Yates




                                               -17-